DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

Mary Katherine Lyons, DATE: October 13, 1989
Petitioner,

- veo Docket No. C-49

The Inspector General. DECISION CR 49

DECISION AND ORDER

In this case, governed by section 1128 of the Social
Security Act (Act), Petitioner filed a timely request for
a hearing before an Administrative Law Judge (ALJ) to
contest the July 11, 1988 notice of determination
(Notice) issued by the Inspector General (I.G.) which
excluded Petitioner from participating, in the Medicare
and Medicaid programs for seven years.!

Based on the entire record before me, I conclude that
there are no material facts at issue, that Petitioner is
subject to the minimum mandatory exclusion provisions of
sections 1128 (a) (1) and 1128 (c) (3) (B) of the Act,
and that it is appropriate for Petitioner to be excluded
for a period of Seven years.

' Section 1128 of the Act provides for the

exclusion of individuals and entities from the Medicare
program (Title XVIII of the Act) and requires the I.G. to
direct States to exclude those same individuals and
entities for the same period of time from “any State
health care program" as defined in section 1128(h). The
Medicaid program (Title XIX of the Act) is one of three
types of State health care programs defined in Section
1128(h) and, for the sake of brevity, I refer only to it.
2
APPLICABLE STATUTES AND REGULATIONS
I. The Federal Statute.

Section 1128 of the Social Security Act (Act) is codified
at 42 U.S.C. 1320a-7 (West U.S.C.A., 1989 Supp.).

Section 1128(a) (1) of the Act provides for the exclusion
from Medicare and Medicaid of those individuals or
entities "convicted" of a criminal offense “related to"
the delivery of an item or service under the Medicare or
Medicaid programs. Section 1128(c)(3)(B) provides for a
five year minimum period of exclusion for those excluded
under section 1128 (a)(1).

While section 1128(a) of the Act provides for a minimum
five-year mandatory exclusion for (1) convictions of
program-related crimes and (2) convictions relating to
patient abuse, section 1128(b) of the Act provides for
the permissive exclusion of "individuals and entities"
for twelve types of other convictions, infractions, or
undesirable behavior, such as convictions relating to
fraud, license revocation, or failure to supply payment
information.

II. The Federa tions.

The governing federal regulations (Regulations) are
codified in 42 C.F.R., Parts 498, 1001, and 1002 (1988).
Part 498 governs the procedural aspects of this exclusion
case; Parts 1001 and 1002 govern the substantive aspects.

Section 1001.123 requires the I.G. to issue an exclusion
notice to an individual whenever the I.G. has "conclusive
information" that such individual has been "convicted" of
a criminal offense "related to" the delivery of a
Medicare or Medicaid item or service; such, exclusion must
begin 15 days from the date on the notice.

2 The I.G.'s notice letter allows an additional
five days for receipt by mail.
3

BACKGROUND *

Shortly after the I.G. issued the Notice in this case and
Petitioner requested a hearing before an ALJ, a
prehearing conference was held by telephone. After the
prehearing conference, the parties agreed that two legal
issues should be decided prior to any evidentiary hearing
in this case. The parties submitted briefs and
documentary evidence in support of their respective
positions concerning summary disposition. Neither party
objected to any of the proposed exhibits of the other.

On April 3, 1989, I issued a Ruling, wherein I concluded
(1) that Petitioner was "convicted," (2) that the offense
to which Petitioner pled guilty and was convicted was
"related to the delivery of an item or service" under
Medicare within the meaning of section 1128(a)(1) of the
Act and (3) that the I.G. was required to exclude
Petitioner from Medicare and Medicaid for at least five
years under the minimum mandatory provisions of section
1128. I then scheduled a hearing on the issue of the
appropriate length of exclusion.

The hearing was set for July 27, 1989. However, at a
prehearing telephone conference on July 19, 1989,
Petitioner withdrew her request for an evidentiary
hearing and the parties agreed to submit the case for
decision on briefs. Thereafter, they each filed a brief,
Petitioner filed additional exhibits, and the record was
closed.

3 The citations in this Ruling are as follows:
Petitioner's Memorandum in P. Memo. (page)

Support of Motion for

Partial Summary Judgment
Petitioner's Brief P. Br. (page)
Petitioner's Exhibits P. Ex. (letter) / (page)
Transcript of Arraignment Tr. (page)

in Court of Common Pleas,

Franklin, Ohio
I.G.'s Response to P. Memo I.G. Resp. (page)
I.G.'s Brief I.G. Br. (page)

I.G.'s Exhibits I.G. Ex. (number) / (page)
4

ISSUE

1. Whether it is appropriate in this case for Petitioner
to be excluded from the Medicare and Medicaid programs
for a period of seven years.

FINDINGS OF FACT AND CONCLUSIONS OF LAW *

Having considered the entire record, the arguments and
the submissions of the parties, and being advised fully
herein, I make the following Findings of Fact and
Conclusions of Law:

1. Petitioner was employed as a data processing person or
claims examiner in the claims department for Nationwide
Insurance Co., the Medicare carrier in the State of Ohio
for the Department of Health and Human Services (DHHS)
during the period from 1982 through 1987.

2. Nationwide processed and paid Medicare claims for DHHS
during the period 1982 to 1987.

3. Petitioner used her computer to order approximately
$30,568.04 in checks for Medicare reimbursement by
billing the Medicare system for fraudulent claims. I.G.
Ex. 12; P. Br. 1,2; Tr. 30.

4. Petitioner caused Medicare checks to be issued to her
father-in-law and brother-in-law and delivered to her
sister's address. Her sister cashed the checks and split
the proceeds with Petitioner. Tr. 30; I.G. Ex. 12/2,3.

5. A field audit revealed Petitioner's wrongful actions.
Investigators approached Petitioner and she gave a
statement to the auditors and to the police. P. Br. 1,2.

6. Subsequently, Petitioner was charged by way of a bill
of information with six counts of theft and forgery.
I.G. Ex. 1; Tr. 5.

7. Petitioner pled guilty, on September 14, 1987, to two
counts of theft and four counts of forgery. I.G. Ex. 3;
Tr. 1 to 37.

4 Any part of this Decision and Order preceding the

Findings of Fact and Conclusions of law which is
obviously a finding of fact or conclusion of law is
incorporated herein.
5

8. At the time of the entry of the guilty pleas, the
court sentenced Petitioner to a term of imprisonment.
Tr. 36; P. Br. 1,2.

9. Petitioner was convicted of a criminal offense
"related to the delivery of an item or service" under the
Medicare program within the meaning of section 1128(a) (1)
of the Act.

10. The I.G. properly excluded Petitioner from
participation in Medicare, and properly directed her
exclusion from Medicaid for a period of at least five
years, pursuant to the minimum mandatory exclusion
provisions of section 1128 of the Act..

11. Based on the facts in the record in this case, I find
and conclude that Petitioner should be excluded for a
period of seven years.

12. The material and relevant facts in this case are not
contested.

13. The classification of the Petitioner's criminal
offense as subject to the authority of 1128(a)(1) is a
legal issue.

14. The I.G. is entitled to summary disposition in this
proceeding.

DISCUSSION
I. Petitioner's Conviction "Re d_to e iv
an_Item or Service" Within The M ing of S ion °

The Act.

Section 1128 of the Act clearly requires the I.G. to
exclude from Medicare, for a minimum of five years, any
“individual or entity" that has been "convicted of a
criminal offense related to the delivery of an item or
service" under Medicare or state health care (e.qg.,
Medicaid) programs. The I.G. must also direct states to
exclude such individuals from Medicaid for a period which
is at least "the same as any period" of Medicare
exclusion. 42 U.S.C. 1320a-7(a) (1), (c)(3)(B), and

(a) (3) (A); 42 C.F.R. 1002,211. Congressional intent on
this matter is clear:

A minimum five-year exclusion is appropriate, given
the seriousness of the offenses at issue. . .
Moreover, a mandatory five-year exclusion Should
6

provide a clear and strong deterrent against the
commission of criminal acts.

S. Rep. No. 109, 100th Cong., lst Sess. 2; 1987 U.S. Code
Cong. and Admin. News 682, 686.

In this case, the I.G. properly excluded Petitioner from
participation in Medicare and Medicaid for at least a
five year period because she was "convicted" of a
“criminal offense related to the delivery of an item or
service" under the Medicare program within the meaning of
section 1128(a)(1) of the Act.

Petitioner argued that section 1128 of the Act does not
apply to her because she is not a physician or other type
of health care provider. This argument fails because the
provisions of section 1128(a)(1) of the Act clearly apply
to any “individual or entity" and are not restricted to
health care providers. Merriam Webster's Third New
International Unabridged Dictionary defines "individual"
as "a single human being." Petitioner is unquestionably
an "individual" within the meaning of section 1128(a) (1)
of the Act.

Next, Petitioner argues that her crimes of theft and
torgery involved the processing of claim forms on a
computer and that these crimes were not "related to" the
"delivery of an item or service" under the Medicare
program within the meaning of section 1128(a)(1) of the
Act. Petitioner argues that the Act “obviously only
applies to cases where a medical provider submits a claim
for some type of service or item provided to a patient."
P. Br/5. This argument fails because Petitioner
admittedly processed fraudulent Medicare claims on her
computer to obtain monies from the Medicare program. The
fraudulent Medicare claims she processed and the monies
she stole "related to" the "delivery of" (or lack
thereof) of "an item or service" under the Medicare
program. Ms. Lyons' function of processing claims for
Nationwide, the Medicare carrier in Ohio, was an
essential part of the system of Medicare reimbursement.
Section 1128(a)(1) of the Act sweeps within its ambit all
crimes "related to the delivery of an item or service",
such as the conversion of Medicare or Medicaid funds by
Petitioner in this case.

5 Even if Petitioner were correct and this case

should have been brought by the I.G. under the permissive
provisions of section 1128, seven years would be an
appropriate period of exclusion for Petitioner under
section 1128(b), of the Act.
7

II. Seven Years Is An Appropriate Length Of Exclusion For
Petitioner.

Petitioner argued that the seven year period of exclusion
imposed and directed by the I.G. was unreasonable. She
contends that five years was the appropriate length of
exclusion, based on several factors:

1. She cooperated in the investigation and provided
information which could help Medicare carriers
such as Nationwide avoid such thefts in the
future.

2. She did her best to make restitution, confessing
judgment in the $425,915 civil action brought
against her by Nationwide and forfeiting to
Nationwide $7,763.61 which she had in savings.

3. She felt remorse for her actions and expressed
them in a letter to the State trial judge and in
a "to whom it may concern" letter.

4. The I.G. imposed and directed an exclusion of
only five years in the case of a pharmacist
convicted of substituting generic drugs for brand
name drugs in Medicaid prescriptions and charging
for the higher priced brand name drugs. Jack W.
Greene v. The Inspector General, DAB Decision No.
1078 (1989).

The I.G. responded by noting that in arriving at the
seven-year term of exclusion, he had considered
Petitioner's cooperation and efforts to make restitution,
along with the other factors which the I.G. is required
to consider under 42 C.F.R. 1001.125(b) .° The I.G.

6 fhe seven factors are:

(1) The number and nature of the program violations
and related offenses;

(2) The nature and extent of any adverse impact the
violations have had on beneficiaries;

(3) The amount of the damages incurred by the
Medicare, Medicaid, and the Social Services
program;

(4) Whether there are any mitigating circumstances;

(continued...)
8

argued that Petitioner's cooperation and restitution were
so limited that a seven-year exclusion was reasonable.
The I.G. contended that at best Petitioner made
restitution of only approximately $25,000, although her
total theft was almost half a million dollars (including
$30,568.04 taken from the Medicare program). The
remainder of the stolen money was spent on "vacations,
cars, jewelry and relatives." Tr. 32; I.G. Br. 3; I.G.
Ex. 12. The I.G. alleged that, although Petitioner
cooperated with authorities once the theft was
discovered, Petitioner did not cease her wrongful
activity until it was discovered, nor did she turn
herself in prior to the discovery. The I.G. noted that
in the pharmacist's case relied on by Petitioner (See
Greene, supra.) the amount involved totalled only several
thousand dollars and the pharmacist was placed on
probation, rather than incarcerated.

The basic facts are not in dispute in this case. The
parties supported most of their allegations with
documentation in the form of exhibits to which, in
effect, they stipulated.

Petitioner does not dispute that the I.G. considered the
relevant mitigating circumstances, but disagrees with the
I.G.'s conclusion that the appropriate term of exclusion
should be seven, rather than five, years. Petitioner
declined the opportunity for an oral hearing, although we
were willing to do it at the Women's Reformatory in
Columbus, if necessary.

6 (...continued)

(5) The length of the sentence imposed by the
court;

(6) Any other facts bearing on the nature and
seriousness of the program violations; and

(7) The previous sanction record of the suspended
party under the Medicare and Medicaid programs.

7 he I.G.'s allegation that Petitioner continued

her wrongful activity until it was discovered in February
1987 does not seem to be supported by the record. Also,
the record in this case does not contain documentation of
the dollar amount involved in the pharmacist's case. The
ALJ's decision in that case, a copy of which was attached
to the I.G.'s letter of February 9, 1989, does not
mention the dollar amount.
9

I accept Petitioner's written declarations of remorse

(P. Ex. A. B) as sincere and feel sympathy for her
current plight. I also applaud her cooperation with
authorities and with her former employer. Had it not
been for these mitigating factors, ten or more years
might have been the appropriate length of exclusion in
this case where the nature of the crimes committed
strikes at the nerve center of the Medicare system.

Given Congressional intent to exclude untrustworthy
individuals from participation in Medicare and State
health care programs, it is reasonable to conclude that
mitigating circumstances should constitute those
circumstances which demonstrate trustworthiness. See
Leonard N. Schwartz, R. Ph. v. The Inspector General,
Civil Remedies Docket No. C-62 (1981) at p. 13-15. None
of the circumstances asserted to be mitigating by
Petitioner in this case prove that she is an individual
who should be trusted to be near Medicare or State health
care funds. The circumstances cited by Petitioner
essentially demonstrate that she is a relatively
cooperative and remorseful individual. While these
factors may have had some bearing on the extent to which
Petitioner was punished for her crimes, they are not
dispositive of the question of whether Petitioner can now
or in the near future be trusted not to steal public
funds. Thus, given the gravity and circumstances of the
offense, the timing and quality of Petitioner's
cooperation, restitution, and remorse, I conclude that
the intent of Congress in protecting the integrity of the
Medicare program is best served by a seven year period of
exclusion.

CONCLUSION

Based on the law and undisputed material facts in the
record of this case, I conclude that Petitioner is
subject to the minimum mandatory provisions of section
1128 of the Act and that seven years in an appropriate
period of exclusicn.

IT IS SO ORDERED.

/s/

Charles E. Stratton
Administrative Law Judge
